IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

ROBERT F. MATHERS,                   NOT FINAL UNTIL TIME EXPIRES TO
INDIVIDUALLY,                        FILE MOTION FOR REHEARING AND
                                     DISPOSITION THEREOF IF FILED
      Appellant,
                                     CASE NO. 1D16-3231
v.

BRIDGESTONE AMERICAS
TIRE OPERATIONS, LLC, A
FOREIGN COMPANY WHICH
IS THE SUCCESSOR TO
BRIDGESTONE/FIRESTONE
NORTH AMERICA TIRE, LLC,

      Appellee.

_____________________________/

Opinion filed November 6, 2017.

An appeal from the Circuit Court for Wakulla County.
Dawn Caloca-Johnson, Judge.

Sean C. Domnick of Dominick, Cunningham & Whalen, Pam Beach Gardens, and
William F. Sharpe of the Office of Candice K. Brower, Tallahassee, for Appellant.

Alexander R. Boler, Xerox Recovery Services, Tallahassee; Tracy George, Chief
Appellate Counsel for Agency for Health Care Administration, Tallahassee; and
Lee Teichner of Holland & Knight, LLP, Miami, for Appellee.


PER CURIAM.
      AFFIRMED. See Suarez v. Port Charlotte HMA, LLC, 171 So. 3d 740 (Fla.

2d DCA 2015), reh'g denied (Aug. 5, 2015), review dismissed, 182 So. 3d 635

(Fla. 2015), and review denied, SC15-1848, 2016 WL 800689 (Fla. Mar. 1, 2016).

WOLF, MAKAR, and M.K. THOMAS, JJ., CONCUR.




                                      2